Citation Nr: 0006934	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from medical treatment by 
the Department of Veterans Affairs during surgery in June 
1993.

2.  Entitlement to service connection for paresthesia, carpal 
tunnel syndrome, nerve entrapment, and bilateral dupuytren's 
contracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This appeal arises from a March 1995, Department of Veterans 
Affairs Regional Office (VARO), Nashville, Tennessee rating 
decision, which denied the veteran entitlement to service 
connection for paresthesia, carpal tunnel syndrome, nerve 
entrapment, and bilateral dupuytren's contracture, and denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability allegedly due to VA medical treatment.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's paresthesia, carpal tunnel syndrome, nerve 
entrapment, bilateral dupuytren's contracture and VA 
treatment.

2.  The veteran has not submitted competent evidence to 
indicate that either paresthesia, carpal tunnel syndrome, 
nerve entrapment, or bilateral dupuytren's contracture, 
bilateral, manifested during or as a result of service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for disability as a 
result of VA treatment in June 1993 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for paresthesia, 
carpal tunnel syndrome, nerve entrapment, or bilateral 
dupuytren's contracture.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally, Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally, Jones v. West, 12 
Vet. App. 460 (1999); see also, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran contends that he developed 
paresthesia, carpal tunnel syndrome, nerve entrapment, and 
bilateral dupytren's contracture as a result surgery 
performed at a VA facility in June 1993.  He maintains that 
these impairments manifested due to the administration of 
anesthesia during surgery.

The veteran is also seeking entitlement to service connection 
for paresthesia, carpal tunnel syndrome, nerve entrapment, and 
bilateral dupytren's contracture on a direct basis.  Under 
pertinent law and VA regulations, service connection may also 
be granted if either disability was incurred or aggravated 
during service, or as a result of service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  It 
is not necessary to have a diagnosis of a particular 
disability during service, but it is necessary to have 
manifestations sufficient to establish that a disability was 
present.  38 C.F.R. § 3.303(d) (1999).

The veteran must demonstrate three elements to establish that 
a claim is well grounded on a direct basis.  First, the 
veteran must present medical evidence of a current disability.  
Second, the veteran must produce medical or, in some 
instances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury.  Finally, the veteran must 
offer medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Epps, 
126 F.3d at 1468-69; Caluza v. Brown, 7 Vet.App. 498 (1995); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Military medical records are entirely devoid of any 
complaints or findings referable to the veteran's upper 
extremities, and describe his upper extremities and 
musculoskeletal system as normal at the time of his December 
1959 military separation examination.

VA treatment records reveal that the veteran presented on 
June 10, 1993 with a history of a right inguinal hernia for 
the past 2 weeks which was becoming painful.  However, it 
could not be demonstrated on examination.  On June 11, 1993, 
the veteran returned, and the examiner observed an abdominal 
wall hernia near the inguinal ring and surgery was 
recommended.  

VA admission and treatment records, and hospitalization 
summaries for a period of admission from June 15, 1993 to 
June 18, 1993, indicated that the veteran complained of an 
approximate 2 month history of right inguinal swelling and 
pain, with worsening during the last 10 days.  The impression 
at the time of admission was of right inguinal hernia, and 
right inguinal hernia repair was performed on June 16, 1993.  
A June 16, 1993 entry indicated that the veteran did well 
with no anesthesia complication except for a rash over his 
forehead, scalp and shoulders which responded well to 
Benadryl.  He was instructed to keep his head down for 
approximately 4 hours after surgery to avoid a spinal 
headache.  He indicated pain in the evening tour on June 17, 
1993 and the rash on his face was somewhat agitated.  
Additional Benadryl was administered and he was later resting 
comfortably with no complaints.  Postoperatively, the veteran 
reportedly did well.  On June 18, 1993, his wound was clean 
and he was feeling well.  He was discharged with instructions 
to return in two weeks for follow up.  

A June 29, 1993 treatment entry indicated that the veteran 
reported "numbness" of his right hand since his discharge.  
He reported some paresthesia of his left and right hands.  
The examiner observed that the surgical site was healing 
well.

A July 19, 1993 entry reported that the veteran requested a 
neurosurgery appointment sooner than July 27, 1993.  He 
complained of increased numbness of fingers 4 and 5 of his 
right hand, and tingling of his arm and numbness of his 5th 
finger on his left hand "since spinal anesthesia for repair 
of bilateral hernia" four weeks earlier.  

July 27, 1993 entries reported that the veteran was followed 
after surgery and indicated mild numbness below his incision, 
and occasional drooping.  The examiner observed that his 
testicles were of normal size and descended.  The veteran was 
reassured about the numbness, and advised to wear scrotal 
support as needed.  The veteran was also seen in neurology.  
He complained of numbness in his little finger of both hands, 
right greater than left.   He denied numbness or tingling in 
his feet.  He reported hernia surgery 6 weeks earlier with 
spinal anesthesia.  The examiner observed decreased grip in 
his right hand and atrophy of the 1st dorsal.  The examiner's 
impression was of bilateral ulnar neuropathy, and the veteran 
was advised to avoid resting his elbows on chairs.  An EMG 
nerve conduction study was indicated.  Hand exercises were 
recommended, to be followed by surgery if the symptoms did 
not improve.  

In August 1993, the veteran continued to complain of numbness 
in the little finger of his right hand, with occasional 
tenderness in the "wound" area with some numbness.  
Examination was within normal limits.  The examiner indicated 
that the veteran was status post right inguinal hernia repair 
and assessed that he was doing well.

October 1993 EMG/NCV studies revealed right ulnar neuropathy 
at the elbow, and bilateral carpal tunnel syndrome.  

November 1993 treatment entries report that the veteran 
returned for follow-up of paresthesias and weakness of his 
hands.  EMG/NCV studies were noted to have shown right ulnar 
entrapment, neuropathy and bilateral carpal tunnel syndrome.  
The veteran also complained of chronic right shoulder 
discomfort from an "old football injury."  He was seen in 
follow up for his status post herniorrhaphy.  He complained 
of some inguinal pain and tenderness.  The examiner observed 
no masses or radiculopathy.  There was no recurrence or 
palpable mass.  The examiner assessed that the pain was 
possibly related to suture reaction.  

Subsequent treatment entries reported that the veteran 
continued to be followed for ulnar entrapment and neuropathy 
at the elbow.  A February 1994 entry indicated that he had an 
eight-month history of right C8 numbness and weakness with 
atrophy.  An EMG revealed ulnar neuropathy at the elbow with 
occasional neck pain, that was not radicular in nature.  The 
assessment was of ulnar entrapment, and the veteran requested 
surgery for release.  

An August 1994 VA medical opinion from the Chief of Surgical 
Service, Rudolph Cumberbatch, M.D., F.A.C.S., was received.  
After a review of the veteran's medical record, Dr. 
Cumberbatch summarized that there was no incident or episode 
occurring during the veteran's hospitalization, and 
particularly during his spinal anesthesia, which would 
explain his current complaints.  It was his opinion that 
"this is a chronic problem and not related to his anesthesia 
or his surgery."

An electromyography and nerve conduction study was conducted 
in September 1994, which revealed findings consistent with a 
right ulnar neuropathy at the elbow, with both axonal and 
demyelinative features.  In addition, other motor conduction 
velocities were somewhat slowed and sensory action potential 
distal latencies were slightly delayed, and small or 
borderline in amplitude.  These findings suggested the 
presence of a sensory motor peripheral neuropathy.  

Additional VA treatment records revealed that the veteran was 
followed for ulnar neuropathy and right shoulder symptoms.  A 
subsequent June 1995 electromyography and nerve conduction 
study revealed that there was no longer evidence of right 
ulnar partial conduction block across his elbow, and 
conduction velocity across the elbow was improved.  A right 
ulnar sensory potential was now attainable in his hand.  
There was persistent evidence of acute denervation and 
chronic reenervation change in the right ulnar-enervated 
muscles only in the arm (median-enervated muscles were not 
affected).  These findings remained consistent electrically 
with a right ulnar neuropathy, although it was no longer 
possible to precisely localize the site of injury.  Increased 
insertional activity in right C6-7, C7-T1 paraspinal groups 
raised the question of a possible superimposed radiculopathy 
involving the nerve roots.  However, there was no electrical 
evidence to confirm this in extremity muscle groups studied.

A VA general medical examination was conducted in June 1996.  
The veteran reported a history of hernia repair with spinal 
anesthesia.  He claimed that the surgery went okay, but that 
the spinal anesthesia left him with dead nerves in his right 
arm.  He claimed that he was to follow-up with surgeons and 
was told that the nerves in his arms were "all tangled up."  
He reported that he had surgery on his arm to try 
separating/repairing them.  However, the symptoms remained.  
He also related right shoulder complaints to spinal 
anesthesia.  He reported pain in his shoulder and an 
inability to lift.  The examiner observed a remote, well 
healed surgical scar in the right inguinal area from previous 
right inguinal hernia repair.  Neurological examination 
revealed that he had tactile sensation in the right upper 
extremity, but was describing paresthesias and dysesthesias.  
The examiner diagnosed right upper extremity ulnar neuritis 
since 1993 - "stated by the [appellant] secondary to spinal 
anesthesia provided during a hernia surgical repair."  He 
further reported that there "may or may not be a neuropathy 
or radiculopathy by this time."  The examiner also diagnosed 
right shoulder pain and a lack of mobility related to ulnar 
neuritis, as described by the veteran to include subjective 
sensation of numbness and tingling paresthesias/dysesthesias 
involving the right shoulder.  X-ray of the right shoulder 
revealed osteoarthritis involving the glenohumeral and 
acromioclavicular joint with no evidence of fracture, 
dislocation, or other acute pathology. 

The Board finds that the veteran has presented no competent 
(medical) evidence supporting his assertion that improper 
treatment on the part of VA in June 1993 resulted in 
additional disability affecting the right shoulder and upper 
extremity/ies.  Specifically, he has not presented competent 
(medical) evidence that his paresthesia, carpal tunnel 
syndrome, nerve entrapment, or bilateral dupuytren's 
contracture was the result of anesthesia administered by 
spinal tap, or surgery performed in June 1993.  In fact, the 
contemporaneous medical evidence shows that the veteran did 
well post-operatively with the exception of a rash which 
responded well to Benadryl, and is devoid of any complaints 
referable "numbness" until 13 days after surgery.  
Furthermore, a VA medical opinion of record specifically 
indicates that the veteran's current complaints referable to 
the shoulder and upper extremity/ies are not related to 
anesthesia or surgery during his hospitalization in June 
1993. 

With respect to the veteran's claim for service connection on 
a direct basis, service medical records are entirely negative 
for any complaints or findings referable to paresthesia, 
carpal tunnel syndrome, nerve entrapment, or bilateral 
dupuytren's contracture, and post service medical records 
first indicate complaints referable to associated symptoms in 
June 1993, more than 33 years after the his military 
separation.

The Board has considered the veteran's contentions.  However, 
the veteran has not been shown to possess the requisite 
medical expertise needed to render a competent opinion 
regarding medical issues.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  The assertions of the veteran are insufficient 
to satisfy the nexus requirements because they are statements 
from a layperson with no medical training or expertise to 
determine medical diagnosis or causation.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) as a result of VA surgery, or on a direct 
basis for paresthesia, carpal tunnel syndrome, nerve 
entrapment, and bilateral dupuytren's contracture, is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, his claim must be denied as not 
well grounded.  Since his claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for disability as a result of VA treatment and surgery 
is denied.

Having found the claim for entitlement to service connection 
for paresthesia, carpal tunnel syndrome, nerve entrapment, 
and bilateral dupuytren's contracture not well grounded, the 
appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


